MEMORANDUM OPINION

                                          No. 04-12-00313-CV

           In re FaulknerUSA, LP, FaulknerUSA GP, Inc., Safeco Insurance Company
                  of America, and American States Insurance Company, Relators

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: June 6, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 22, 2012, Relators FaulknerUSA, LP, FaulknerUSA GP, Inc., Safeco Insurance

Company of America, and American States Insurance Company filed a petition for writ of

mandamus. The court has considered Relators’ petition for writ of mandamus and is of the

opinion that Relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).



                                                          PER CURIAM




1
  This proceeding arises out of Cause No. 2009-CI-04832, styled Win-Con Enterprises, Inc. v. FaulknerUSA, LP,
Safeco Insurance Company of America, American States Insurance Company, and FaulknerUSA GP, Inc., pending
in the 45th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding.